



Hawaiian Electric Exhibit 10.4(d)


NOTICE AND ACKNOWLEDGMENT UNDER
POWER PURCHASE AGREEMENT




This NOTICE AND ACKNOWLEDGMENT UNDER POWER PURCHASE AGREEMENT is made as of
November 24, 2017 (the “Effective Date”), by HAMAKUA ENERGY, LLC, a Hawaii
limited liability company (“Hamakua Energy”) and acknowledged by HAWAI‘I
ELECTRIC LIGHT COMPANY, INC., a Hawaii corporation (“Company”).


RECITALS


WHEREAS, Hamakua Energy Partners, L.P. (“HEP”) and Company are parties to: (1)
that certain Power Purchase Agreement dated as of October 22, 1997, as amended
by Amendment No. 1 to the Power Purchase Agreement dated as of January 14, 1999,
and a Power Purchase Agreement Novation dated November 8, 1999 (collectively,
the “Power Purchase Agreement”) and (2) that certain Interconnection Agreement
dated as of October 22, 1997, also amended by said Power Purchase Agreement
Novation dated November 8, 1999 (the “Interconnection Agreement,” and together
with the Power Purchase Agreement, collectively, the “Contracts”); and


WHEREAS, Hamakua Energy agreed to purchase certain assets comprising the
Facility (as defined in the Power Purchase Agreement) and the Contracts pursuant
to that certain Asset Purchase Agreement dated as of September 14, 2017, between
HEP and Hamakua Land Partnership, L.L.P., as Seller, and Hamakua Energy, as
Buyer (the “Transaction”); and


WHEREAS, Company has consented to the Transaction pursuant to that certain
Consent and Agreement Concerning Certain Assets of Hamakua Energy Partners, L.P.
and Hamakua Land Partnership, L.L.P. dated as of September 19, 2017; and


WHEREAS, as of the Effective Date, the Transaction has closed and Hamakua Energy
wishes to notify Company of the substitution of Hamakua Energy in place of HEP
as the “Seller” under the Contracts;


NOW THEREFORE, as of the Effective Date, Hamakua Energy hereby notifies Company
as follows:


1.    Hamakua Energy has assumed and agreed to accept, observe, perform and
discharge all liabilities and obligations of the “Seller” under the Contracts
and to be bound by the terms of the Contracts in place of HEP;


1

--------------------------------------------------------------------------------











2.    For all purposes, the “Seller” under the Contracts shall be Hamakua
Energy. Notices pursuant to Section 23.2 of the Power Purchase Agreement and
pursuant to Section 19 of the Interconnection Agreement to the Seller shall be
made to:


Hamakua Energy, LLC
1001 Bishop Street, Suite 2900
Honolulu, Hawaii 96813        
Attention: Ms. Julie Smolinski


3.    The Power Purchase Agreement is hereby attached hereto as Exhibit A.


4.    The Interconnection Agreement is hereby attached hereto as Exhibit B.     


IN WITNESS WHEREOF, Hamakua Energy makes this Notice to Company as of the
Effective Date herein above written.


                        
 
HAMAKUA ENERGY, LLC
 
 
 
 
 
 By: /s/ Kurt Murao
 
Kurt Murao
 
Its Authorized Signatory





    


    


2

--------------------------------------------------------------------------------





AND Hawai‘i Electric Light Company, Inc., the “Company” herein, hereby
acknowledges Hamakua Energy’s notice and assumption herein and agrees that from
and after the Effective Date, the “Seller” under the Contracts shall be Hamakua
Energy. The foregoing acknowledgement by Company to the assumption of the
Contracts by Hamakua Energy shall not: (a) authorize, nor be deemed to
authorize, any other or further transfer or assignment of the Contracts, (b)
waive nor be deemed to waive, or amend, or be deemed to amend, any term,
covenant, condition or provision of the Contracts, (c) limit or restrict in any
way the rights of Hamakua Energy under the Contracts, including its rights to
assign the Contracts as required by any Financing Parties (as defined in the
Contracts) or in connection with any Financing Documents (as defined in the
Contracts), and (d) limit or restrict in any way the rights of Company under the
Contracts, all rights of Company under the Contracts and any other such
instrument or with respect to the Facility being hereby expressly reserved.


IN WITNESS WHEREOF, Company makes this acknowledgment as of the Effective Date
hereinabove written.


                                
 
HAWAII ELECTRIC LIGHT COMPANY, INC.
 
 
 
 
 
/s/ Jay Ignacio
 
Jay Ignacio
 
Its President

    


3